Name: Commission Regulation (EEC) No 2643/93 of 27 September 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 242/ 16 Official Journal of the European Communities 28 . 9 . 93 COMMISSION REGULATION (EEC) No 2643/93 of 27 September 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 2370/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . 0 OJ No L 390, 31 . 12. 1992, p. 73 . (4) OJ No L 217, 27. 8 . 1993, p. 30. 28 . 9. 93 Official Journal of the European Communities No L 242/17 ANNEX to the Commission Regulation of 27 September 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 40 Week No 41 Week No 42 Week No 43 from 4 to from 11 to from 18 to , from 25 to 10 October 1993 17 October 1993 24 October 1993 31 October 1993 0104 10 30 (') 62,369 62,411 62,458 62,505 0104 10 80 (') 62,369 62,411 62,458 62,505 0104 20 90 0 62,369 62,411 62,458 62,505 0204 10 00 (2) 132,700 132,790 132,890 132,990 0204 21 00 (2) 132,700 132,790 132,890 132,990 0204 22 10 (2) 92,890 92,953 93,023 93,093 0204 22 30 (2) 145,970 146,069 146,179 146,289 0204 22 50 (2) 172,510 172,627 172,757 172,887 0204 22 90 (2) 172,510 172,627 172,757 172,887 0204 23 00 (2) 241,514 241,678 241,860 242,042 0204 50 1 1 (2) 132,700 132,790 132,890 132,990 0204 50 13 (2) 92,890 92,953 93,023 93,093 0204 50 1 5 (2) 145,970 146,069 146,179 146,289 0204 50 19 (2) 172,510 172,627 172,757 172,887 0204 50 31 (2) 172,510 172,627 172,757 172,887 0204 50 39 (2) 241,514 241,678 241,860 242,042 0210 90 11 (3) 172,510 172,627 172,757 172,887 0210 90 19 (3) 241,514 241,678 241,860 242,042 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.